DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims

This office action is responsive to claims filed on November 13, 2020.
Claims 1-9 are being examined in this office action.
Claim Objections
Claim 1 is objected to because of the following informalities:  
“…wherein the first guide part and the second guide part are opened therebetween  as both sides along a length direction of the crown portion of the staple, which is struck out by the binding part, and on one side away from the binding part along a direction orthogonal to the length direction of the crown portion, where the staples are coupled to each other, and 
wherein lengths from end portions on one side, which are away from the binding part along the direction orthogonal to the length direction of the crown portion, of the first guide part and the second guide part to the binding part are 15 mm or longer.”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Everdyke (US 5,595,336, herein Everdyke).
Regarding claim 1, Everdyke discloses an electric stapler (10,12) (column 2, lines 37-40; figure 4) comprising: 
a binding part (at 4) (figure 1: column 2, lines 44-47) configured to bind a sheet bundle (20) (figure 1) by striking out a staple having a crown portion and leg portions (implicitly disclosed in figure 2); and 
a first guide part (44) (Figures 1,4) configured to guide the sheet bundle (20) to the binding part (at 14) (Figures 1,2), and 
a second guide (42) part facing the first guide part (44) (Fig. 1), 
wherein the first guide part (44) and the second guide part (42) face each other at a distance equal to or greater (column 2, lines 63-67; figure 1) than a thickness of a sheet bundle (20) where a maximum number of bindable sheets capable of being bound by the staple are stacked (Col. 2, lines 63-67), 
wherein the first guide part (44) and the second guide part (42) are opened therebetween as both sides (Figs. 1, 2, 4) along a length direction (Fig. 2) of the crown portion of the staple, which is struck out by the binding part (at 14), and one side away from the binding part along a direction orthogonal to the length direction of the crown portion are coupled each other, and 
wherein lengths from end portions on one side, which are away from the binding part along the direction orthogonal to the length direction of the crown portion, of the first guide part (44) and the second guide part (42) to the binding part are 15mm or longer (Col. 3, lines 7-9; Fig. 2).
Regarding claim 2, Everdyke discloses (column 2, lines 59-67: column 3, lines 7-9; column 3, lines 18-22 and figures 1,2,4) wherein the second guide part has a guide 20 surface between the end portion on one side away from the binding part along the direction orthogonal to the length direction of the crown portion and the binding part.

Regarding claim 3, Everdyke discloses (Col. 3, lines 14-15) wherein at least one of the first guide part and the second guide part has a restraint portion (i.e. rounded edge configurations) for restraining a number of sheets that are 25 inserted between the first guide part and the second guide part.

Regarding claim 6, Everdyke discloses (Col. 3, lines 14-15) wherein at least one of the first guide part and the second guide part has a guiding portion that is provided on a tip end-side of the end portion on one side away from the binding part along the direction orthogonal to the length direction of the crown portion and is inclined in a direction in which the distance between the first guide part and the second guide part increases.

Regarding claim 7, Everdyke discloses (column 2, lines 59-67: column 3, lines 7-9; column 3, lines 18-22 and figures 1,2,4) a cover that configures the second guide part, wherein the cover is formed of a clear material enabling an inside of the cover to be seen.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Everdyke in view of Adams et al. (US 2005/0242153 A1, herein Adams).
Regarding claim 8, Everdyke discloses all of the elements of the claimed invention as stated above but does not expressly disclose a light source inside of the cover.
Adams teaches [0022] a light source (82) inside of a cover.
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filling date of the applicant’s claimed invention, to have modified the cover as disclosed by Everdyke to include the light source as taught by Adams.  Doing so would provide a means to illuminate the inside of the cover with light. 

Allowable Subject Matter
Claims 4, 5, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Aoki (US 2006/266786 A1, herein Aoki) (figs. 1, 2), and Max co Ltd (EP 1 136 208 A1) (Col. 4, lines 35-40; Fig. 2)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRAACHI M. PATHAK whose telephone number is (571)272-8005. The examiner can normally be reached Monday & Tuesday 8:30 am-5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Praachi M Pathak/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        

November 15, 2022